Title: From George Washington to the United States Senate and House of Representatives, 7 November 1792
From: Washington, George
To: United States Senate and House of Representatives



United States [Philadelphia] November 7th 1792.
Gentlemen of the Senate, and of the House of Representatives,    

I lay before you copies of certain papers relative to the Spanish interference, in the execution of the Treaty entered into, in the year one thousand seven hundred and ninety, between the United States and the Creek nation of Indians together with a letter from the Secretary of State to the President of the United States, on the same subject.

Go. Washington.

